Treat, C. J. This record presents the same question that arose in the case of Alfred Woodward v. Daniel Woodward, junior. This suit was between the plaintiff in replevin in that case and his father. The same property was in dispute in both cases. The real contest in that case, as in this, was whether the mare belonged to the appellee or his father. The submission and award were admitted in evidence in this case, as in that. We held, in the former case, that those proceedings were not competent evidence upon the question of title. They neither tended to show title in the appellee, or out of the father. They were not binding on the latter, because he did not authorize the submission, nor sanction what was done under it. Even if the reference had been. authorized by him, the award would still be inadmissible, because the arbitrators did not determine to whom the property belonged. They did not pass upon the title, but left that question entirely open. If the proceedings were not competent evidence in a suit between the parties to the reference, they clearly were not admissible against a third person. The father was not a party to them, and, of course, was not bound by them. The judgment is reversed, and the cause remanded. Judgment reversed.